Citation Nr: 1030946	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-12 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded a June 2010 videoconference Board hearing before the 
undersigned Veterans Law Judge. The hearing transcript is 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

During the pendency of the appeal, the Veteran raised an 
additional theory of entitlement.  He asserted that his MS is 
related to contaminated water exposure at Camp Lejeune, North 
Carolina.  The Veteran submitted evidence confirming that 
hazardous chemicals were present in the water supply at Camp 
Lejeune from 1957 through 1987.  Service records confirm that the 
Veteran was stationed at Camp Lejeune within this time period.  
The Veteran submitted a July 2009 letter from K.M., MD stating 
that he could not rule out the possibility that such contaminated 
water exposure "may have" initiated or exacerbated MS.  The 
record does not include a VA medical opinion addressing this 
theory of entitlement.  

The Board is required to consider all issues which have been 
raised either by the claimant, or by the evidence of record.  
Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).

The RO/AMC must contact an appropriately qualified healthcare 
provider for a medical opinion regarding whether it is more or 
less likely that the Veteran's MS was affected by his exposure to 
contaminated water exposure during service at Camp Lejeune.  The 
claims file and a copy of this remand must be made available to 
the examiner.  He or she is to note that the Veteran was 
stationed at Camp Lejeune during his period of active service 
from September 1972 to April 1974.  A National Research Council 
study concluded that several volatile organic compounds resulting 
in adverse health outcomes were present in Camp Lejeune drinking 
water during the Veteran's period of active duty.  Based on the 
Veteran's history, the examiner must provide a medical opinion as 
to whether it is more or less likely that exposure to the 
contaminated water at Camp Lejeune is related to Veteran's 
present MS disability.  The opinion must be expressed in terms of 
scientific certainty and be accompanied by a scientific 
rationale.  If the examiner cannot express an opinion without 
resort to speculation, he or she must state and note any missing 
information that would generate a non-speculative opinion.  

Lastly, any evidence showing treatment for MS symptoms during the 
seven year presumptive period is critical to the present issue.  
The Veteran reported treatment for vision disorders in 1979 or 
1980, but unfortunately the physician holding these records 
responded that they are destroyed.  However, if the Veteran 
received hospital treatment, the RO/AMC needs to determine if 
these records are available.     The RO/AMC must contact the 
Veteran to ascertain if he had a hospital treatment for his 
report vision disorder in 1979 or 1980 and attempt to obtain any 
identified hospital records.   

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran received 
hospital treatment or can identify any 
additional custodian holding records 
pertaining to his reported medical treatment 
for vision disorders in 1979 or 1980.  
Request that he provide the contact 
information and a release form for these 
records.  Contacts all identified custodians 
of these records and incorporate all 
correspondence into the record.  

2.  Contact an appropriately qualified 
healthcare provider for a medical opinion 
regarding whether it is more or less likely 
that the Veteran's MS was affected by his 
exposure to contaminated water during service 
at Camp Lejeune.  The claims file and a copy 
of this remand must be made available to the 
examiner.  He or she is to note that the 
Veteran was stationed at Camp Lejeune during 
his period of active service from September 
1972 to April 1974.  A National Research 
Council study concluded that several volatile 
organic compounds resulting in adverse health 
outcomes were present in Camp Lejeune 
drinking water during the Veteran's period of 
active duty.  

Based on the Veteran's history, the examiner 
must provide a medical opinion as to whether 
it is more or less likely that exposure to 
the contaminated water at Camp Lejeune is 
related to Veteran's present MS disability.  
The opinion must be expressed in terms of 
scientific certainty and be accompanied by a 
scientific rationale.  If the examiner cannot 
express an opinion without resort to 
speculation, he or she must state and note 
any missing information that would generate a 
non-speculative opinion.  

3.  To help avoid future remand, the VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


